Exhibit 10.5



EXECUTION VERSION
 





 
BUILDING 2 LEASE AGREEMENT


by and between


ATMEL CORPORATION
as Lessor


and


UNI-PIXEL DISPLAYS, INC.
as Lessee


Dated as of April 16, 2015




 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
1
Section 1.01 Definitions.
1
ARTICLE II PREMISES
5
Section 2.01 Lease of Premises for Lease Term.
5
Section 2.02 Acceptance of Premises.
5
Section 2.03 Common Areas.
6
ARTICLE III PAYMENT OF BASE RENT AND ADDITIONAL RENT
7
Section 3.01 Base Rent.
7
Section 3.02 Time and Manner of Base Rent and Additional Rent Payments.
7
Section 3.03 Late Payment.
7
ARTICLE IV OPERATING EXPENSES
8
Section 4.01 Operating Expenses.
8
Section 4.02 Estimation of Tenant’s Share of Operating Expenses.
9
Section 4.03 Payment of Estimated Tenant’s Share of Operating Expenses.
9
Section 4.04 Confirmation of Tenant’s Share of Operating Expenses.
9
ARTICLE V TAXES
10
Section 5.01 Real Estate Taxes.
10
Section 5.02 Sales Taxes.
10
Section 5.03 Personal Property Taxes.
10
Section 5.04 Landlord’s Right to Contest Real Estate Taxes.
10
ARTICLE VI USE
10
Section 6.01 Permitted Use.
10
Section 6.02 Uses Prohibited.
11
Section 6.03 Signs and Auctions.
11
Section 6.04 Landlord’s Access.
11
ARTICLE VII HAZARDOUS MATERIALS
11
Section 7.01 Tenant Operations.
11

 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.02 Permits and Documents.
12
Section 7.03 Inspection and Environmental Reports.
12
Section 7.04 Indemnification.
13
ARTICLE VIII PARKING
13
ARTICLE IX SERVICES AND UTILITIES
13
Section 9.01 Utilities.
13
Section 9.02 Additional Services.
14
ARTICLE X MAINTENANCE, REPAIRS AND ALTERATIONS
14
Section 10.01 Maintenance By Tenant.
14
Section 10.02 Maintenance By Landlord.
15
Section 10.03 Alterations, Additions, and Improvements.
15
ARTICLE XI COVENANT AGAINST LIENS
15
ARTICLE XII RULES AND REGULATIONS
15
ARTICLE XIII ASSIGNMENT AND SUBLEASING
16
Section 13.01 Landlord’s Consent Required.
16
ARTICLE XIV INSURANCE AND INDEMNIFICATION
16
Section 14.01 Payment of Premiums.
16
Section 14.02 Liability Insurance.
16
Section 14.03 Rental Insurance.
16
Section 14.04 Business Interruption Insurance.
16
Section 14.05 Fire Insurance.
17
Section 14.06 Property Insurance.
17
Section 14.07 Insurance Policies.
17
Section 14.08 Waiver of Subrogation.
17
Section 14.09 Indemnity.
17
ARTICLE XV DAMAGE AND DESTRUCTION
18
Section 15.01 Partial Damage to Premises.
18
Section 15.02 Total or Substantial Destruction.
18
ARTICLE XVI DEFAULTS AND REMEDIES
19

 
 
 

--------------------------------------------------------------------------------

 
 
Section 16.01 Covenants and Conditions.
19
Section 16.02 Events of Default.
19
Section 16.03 Remedies.
20
Section 16.04 Landlord’s Damages.
21
Section 16.05 Non-waiver of Defaults.
21
ARTICLE XVII PROTECTION OF LENDERS
22
Section 17.01 Subordination.
22
Section 17.02 Attornment.
22
Section 17.03 Signing of Documents.
22
Section 17.04 Estoppel Certificates.
22
Section 17.05 Tenant’s Financial Condition.
23
ARTICLE XVIII WAIVER OF CLAIMS
23
ARTICLE XIX WAIVER OF NOTICE
24
ARTICLE XX NOTICES
24
ARTICLE XXI QUIET ENJOYMENT
24
ARTICLE XXII END OF TERM
24
Section 22.01 Surrender of the Premises.
24
Section 22.02 Holding Over.
25
ARTICLE XXIII MISCELLANEOUS PROVISIONS
25
Section 23.01 Governing Law; Venue.
25
Section 23.02 Entire Agreement; Waivers.
25
Section 23.03 Successors.
26
Section 23.04 Partial Invalidity.
26
Section 23.05 Relationship of the Parties.
26
Section 23.06 Headings.
26
Section 23.07 Survival of Obligations.
26
Section 23.08 Independent Covenants.
26
Section 23.09 Additional Rights of Landlord.
26
Section 23.10 Limitation of Landlord’s Liability.
27

 
 
 

--------------------------------------------------------------------------------

 
 
Section 23.11 Tenant Authority.
27
Section 23.12 Compliance With Laws
27
ARTICLE XXIV RENEWAL TERM
27
Section 24.01 Renewal Option.
27
Section 24.02 Rent Payable During the Renewal Term.
28

 
 
 

--------------------------------------------------------------------------------

 
 
BUILDING 2 LEASE AGREEMENT
 
THIS BUILDING 2 LEASE AGREEMENT (“Lease”), dated as of April 16, 2015 (the
“Commencement Date”), is by and between ATMEL CORPORATION, a Delaware
corporation, having an office at 1600 Technology Drive, San Jose, CA 95110
(“Landlord”) and UNI-PIXEL DISPLAYS, INC., a Texas corporation, having an office
at 8708 Technology Forest Place, Suite 100, The Woodlands, TX 77381 (“Tenant”).
 
ARTICLE I
DEFINITIONS
 
Section 1.01 Definitions.  The terms defined in this Article I shall have the
following meanings whenever used in this Lease:
 
“ADA” shall mean the Americans with Disabilities Act of 1990, (42 U.S.C. §§
12101 to 12213), as amended by the Americans with Disabilities Act Amendments of
2008 (Pub. L. No. 110-325).
 
“Additional Rent” shall mean all monetary obligations, other than Base Rent, of
Tenant to Landlord under the terms of this Lease, whether or not specified as
Additional Rent herein.
 
“Additional Services” shall have the meaning set forth in Section 9.02 hereof.
 
“Address of Landlord for Notices” shall have the following meaning: Atmel
Corporation, 1600 Technology Drive, San Jose, CA 95110, Attn: Legal Department,
email: legal@atmel.com, Facsimile: (408) 436-4111.
 
“Address of Tenant for Notices” shall have the following meaning: Uni-Pixel
Displays, Inc., 8708 Technology Forest Place, Suite 100, The Woodlands, TX
77381, Attention: Jeff Hawthorne, CEO, email: jhawthorne@unipixel.com,
Facsimile: (281) 825-4599.
 
“Base Rent” shall have the meaning set forth in Section 3.01(a) hereof.
 
“Building” shall mean the manufacturing facility and related improvements in
which the Premises are located, known as Building 2, comprising a part of the
Building Complex.
 
“Building 4 Lease” shall mean the Building 4 Lease Agreement by and between
Landlord and Tenant for a portion of Building 4 comprising a part of the
Building Complex.
 
“Building Complex” shall mean the Premises, the Building and the Common Areas,
together with all other existing and future buildings and improvements erected
on the Land, with a street address of 1150 E. Cheyenne Mountain Boulevard, in
the City of Colorado Springs, County of El Paso, Colorado.
 
“Certificate of Occupancy” shall mean the certificate issued by the building
department of the City of Colorado Springs, County of El Paso, of Colorado,
certifying that the Premises have been improved in compliance with all
applicable Laws and the Premises are in a condition suitable for occupancy.
 
 
 

--------------------------------------------------------------------------------

 
 
“Commencement Date” shall have the meaning set forth in the preamble.
 
“Common Areas” shall mean all areas and facilities located outside of the
Premises and within the exterior boundary line of the Building Complex that are
provided and specifically designated by the Landlord from time to time for the
general non-exclusive use of Landlord, Tenant and other tenants of the Building
Complex and their respective employees, suppliers, shippers, customers,
contractors and invitees, including, without limitation, parking areas, loading
and unloading areas, trash areas, lighting facilities, fences and gates,
roadways, sidewalks, walkways, parkways, driveways and landscaped areas;
provided that Common Areas does not include any areas used by Landlord for its
own management, administrative, manufacturing or shipping activities, areas that
are required or will be required at any time after the date hereof to be
segregated under the Customs-Trade Partnership Against Terrorism or similar
authorizations, or other areas not specifically designated as “Common Areas.”
 
“Environmental Laws” shall mean all Laws: (a) relating to the environment, human
health or natural resources; (b) regulating, controlling or imposing liability
or standards of conduct concerning any Hazardous Materials; (c) relating to
Remedial Actions; and (d) requiring notification or disclosure of releases of
Hazardous Materials or of the existence of any environmental conditions on or at
the Premises, as any of the foregoing may be amended, supplemented, or
supplanted from time to time.
 
“Event(s) of Default” shall have the meaning set forth in Section 16.02 hereof.
 
“Expiration Date” shall mean the date that is eighteen (18) months after the
Commencement Date, as same may be extended pursuant to Article XXIV hereof, or
such earlier date on which the Term shall sooner end pursuant to any of the
terms, covenants or conditions of this Lease or pursuant to Law.
 
“Hazardous Materials” shall mean any pollutant or contaminant or hazardous,
dangerous or toxic chemicals, materials, or substances within the meaning of any
applicable Environmental Law relating to or imposing liability or standards of
conduct concerning any hazardous, toxic or dangerous waste substance or
material, all as amended or hereafter amended, including, without limitation,
any material or substance which is: (a) designated as a “hazardous substance”
pursuant to Section 311 of the Federal Water Pollution Control Act (33 U.S.C.
Section 1317); (b) defined as a “hazardous waste” pursuant to Section 1004 of
the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq. (42
U.S.C. Section 6903); (c) defined as a “hazardous substance” pursuant to Section
101 of the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. Section 9601 et seq. (42 U.S.C. Section 9601); (d) petroleum;
(e) asbestos or asbestos-containing materials; (f) polychlorinated biphenyls
(“PCBs”) or substances or compounds containing PCBs; (g) radon; (h) medical
waste; and (i) petroleum products.
 
“Interest Rate” shall mean eight percent (8%) per annum but, in no event, in
excess of the maximum permissible interest rate then in effect in the State.
 
“LAN Services” shall have the meaning set forth in Section 9.02(b) hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
 “Land” shall mean all that certain plot, piece or parcel of land on which the
Building Complex is located with a street address of 1150 E. Cheyenne Mountain
Boulevard, in the City of Colorado Springs, County of El Paso, State of Colorado
and more particularly described on Exhibit A attached hereto and made a part
hereof.
 
“Landlord Approvals” shall have the meaning set forth in Section 7.02 hereof.
 
“Landlord’s Operating Expenses Statement” shall have the meaning set forth in
Section 4.04 hereof.
 
“Law” shall mean all laws, statutes and ordinances (including building codes and
zoning ordinances and regulations), rules, orders, directives and requirements
of all federal, state, county, municipal departments, bureaus, boards, agencies,
offices, commissions and other subdivisions thereof, or of any official thereof,
or of any governmental, public or quasi-public authority, whether now or
hereafter in force, which may be applicable to the Building Complex, the
Building or the Premises or any part thereof, including, without limitation, the
ADA and the OSH Act, and any reciprocal easement, covenant, restriction, or
other agreement, restriction of easement of record affecting the Building
Complex as of the date of this Lease or subsequent thereto.
 
“Operating Expenses” shall have the meaning set forth in Section 4.01 hereof.
 
“OSH Act” shall mean the Occupational Health and Safety Act (29 U.S.C. §§ 651 to
678), as amended from time to time.
 
“Permitted Use” shall mean the manufacturing of coated film for use in XSense
Touch Sensors and no other use or purpose.
 
“Premises” shall mean approximately 3,623 useable square feet located in the
Building, including all improvements therein or to be provided by Landlord under
the terms of this Lease and being the space on Exhibit B attached hereto and
made a part hereof.  Tenant acknowledges that the Premises do not include any
other portion of the Building.  Tenant acknowledges that in determining the
number of useable square feet of space in the Premises, all distances have been
measured from the exterior face of all exterior walls and the center of all
partition walls which separate the Premises from any interior area.
 
“Prepaid Expenses” shall mean an amount equal to $22,595.20, payable on the
Commencement Date to be applied by Landlord against Tenant’s Share of Operating
Expenses, Additional Services and utility and other services supplied to the
Premises.
 
“Primary Lease Term” shall mean the initial term of this Lease commencing on the
Commencement Date and ending on the Expiration Date.
 
“Purchase Agreement” shall mean the Purchase and Sale Agreement, dated as of
April 16, 2015, by and between Landlord and Tenant.
 
“Real Estate Taxes” shall mean any form of real estate tax or assessment,
general, special, ordinary or extraordinary imposed upon the Building Complex or
any portion thereof by any authority having the direct or indirect power to tax,
including any city, state or federal government, or any school, sanitary, fire,
street, drainage, or other improvement district thereof, levied against any
legal or equitable interest of Landlord in the Building Complex or any portion
thereof.  The term “Real Estate Taxes” shall also include any tax, fee, levy,
assessment or charge, or any increase therein, imposed by reason of events
occurring, or changes in applicable zoning, municipal, county, state and federal
laws, ordinances and regulations and any covenants or restrictions of record
taking effect during the Term of this Lease, including but not limited to a
change in ownership of the Building Complex or the improvements thereon (or any
portion thereof), the execution of this Lease, or any modification, amendment or
transfer thereof, and whether or not contemplated by the parties hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
“Remedial Action” shall mean the investigation, response, clean up, remediation,
prevention, mitigation or removal of any Hazardous Materials necessary to comply
with any Environmental Laws.
 
“Renewal Notice” shall have the meaning set forth in Section 24.01(a) hereof.
 
“Renewal Option(s)” shall mean have the meaning set forth in Section 24.01
hereof.
 
“Renewal Term(s)” shall have the meaning set forth in Section 24.01 hereof.
 
“Rent” shall mean Base Rent and Additional Rent.
 
“Rules and Regulations” shall mean the rules and regulations governing the
Premises, the Building and the Building Complex, attached hereto as Exhibit C
and made a part hereof, as same may be amended from time to time.
 
“State” shall mean the State of Colorado.
 
“Tenant’s Percentage” shall mean six tenths percent (0.6%), which is the
percentage derived by dividing the approximate square feet of the useable square
feet in the Premises by the approximate useable square feet in the Building
Complex, which totals Five Hundred Sixty-Nine Thousand Five Hundred Eighty-Nine
(569,589) square feet.  Tenant agrees that the square feet of floor area in the
Premises and/or the Building Complex, the Base Rent, Tenant’s Share of Operating
Expenses and Tenant’s Share of Real Estate Taxes may be recalculated in the
event the premises and/or the Building Complex are remeasured by Landlord at any
time during the Term and it is determined that the total number of square feet
of floor area in the premises and/or the Building Complex differs from those set
forth herein.
 
“Tenant’s Share of Operating Expenses” shall mean Tenant’s proportionate share
of Operating Expenses based on Tenant’s Percentage.
 
“Tenant’s Share of Real Estate Taxes” shall mean Tenant’s proportionate share of
Real Estate Taxes based on Tenant’s Percentage.
 
“Term” shall mean the Primary Lease Term and any Renewal Lease Term (provided
Tenant is entitled to and properly exercises a Renewal Option).
 
“Transfer” shall have the meaning set forth in Section 13.01 hereof.
 
“TSA” shall mean the Transition Services Agreement, dated as of the date hereof,
between Landlord, as Service Provider, and Tenant, as Customer.
 
 
4

--------------------------------------------------------------------------------

 
 
 “XSense Touch Sensors” shall mean capacitive touch sensors comprising fine
lines of copper metal printed on flexible plastic film.
 
ARTICLE II
PREMISES
 
Section 2.01 Lease of Premises for Lease Term.  Subject to the terms and
conditions of this Lease, Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises for a Primary Lease Term that shall commence
on the Commencement Date and end on the Expiration Date (as such Primary Lease
Term may be extended pursuant to Article XXIV hereof), subject to earlier
termination pursuant to any of the terms, covenants or conditions of this Lease
or pursuant to Law.  Landlord shall deliver the Premises to Tenant clean and
free of debris on the Commencement Date.
 
Section 2.02 Acceptance of Premises.  Tenant hereby acknowledges
that:  (a) Tenant has had the opportunity to inspect the Premises and accepts
the Premises “AS IS, WHERE IS” condition; (b) except as provided in Section
9.02, Landlord has no obligation, express or implied, to make changes to the
Premises, or to permit alterations, modifications or other enhancements to the
Premises, or to seek or obtain any governmental authorizations or permits for
the benefit of Tenant, whether or not the failure to permit any such changes,
alterations, modifications or other enhancements, or to seek or obtain any such
governmental authorizations or permits, will adversely affect  Tenant’s ability
to conduct its business or otherwise have an adverse effect on its financial
condition; (c) Landlord has previously never conducted coated film manufacturing
on the Premises and does not make any representations or warranties with respect
to the suitability or fitness of the Premises for the manufacture of coated film
and (d) neither Landlord nor any of Landlord’s agents, has made any oral or
written representations or warranties with respect to the Premises, or any use
thereof, other than as set forth in this Lease.  EXCEPT AS EXPRESSLY SET FORTH
IN THIS LEASE, TENANT ACCEPTS THE PREMISES IN ITS “AS IS” CONDITION AND TENANT
EXPRESSLY WAIVES ANY WARRANTY OF CONDITION OR OF HABITABILITY OR SUITABILITY FOR
OCCUPANCY, USE, HABITATION, FITNESS FOR A PARTICULAR PURPOSE OR MERCHANTABILITY,
EXPRESS OR IMPLIED, RELATING TO THE PREMISES OR INTENDED PERMITTED USE.  TENANT
UNDERSTANDS THAT THE INTRODUCTION OF CHEMICALS TO THE PREMISES MAY BE PROHIBITED
BY LAW, REQUIRE PERMITS OR GOVERNMENTAL AUTHORIZATIONS FOR WHICH NO PERMIT OR
AUTHORIZATION IS CURRENTLY IN EFFECT OR AVAILABLE OR REQUIRE USE OF LANDLORD’S
EXISTING PERMITS OR AUTHORIZATIONS AND THAT (A) LANDLORD HAS NO OBLIGATION TO
MAKE AVAILABLE TO TENANT THE USE, OR ENABLE TENANT TO OBTAIN THE BENEFIT, OF ANY
OF LANDLORD’S EXISTING PERMITS OR AUTHORIZATIONS AND (B) IF LANDLORD DETERMINES,
IN ITS SOLE AND ABSOLUTE DISCRETION, THAT TENANT HAS FAILED TO OBTAIN ANY
REQUIRED PERMITS OR AUTHORIZATIONS, OR THAT THE USE OF CHEMICALS BY TENANT THAT
ARE DIFFERENT FROM CHEMICALS USED BY LANDLORD PRIOR TO THE SALE OF THE XSENSE
BUSINESS TO TENANT, ARE REASONABLY LIKELY TO CREATE ANY ENVIRONMENTAL RISK OR
HAZARD, OR ARE OTHERWISE REASONABLY LIKELY TO JEOPARDIZE OR PLACE AT RISK ANY OF
LANDLORD’S OPERATIONS, PERMITS OR AUTHORIZATIONS, OR OTHERWISE ADVERSELY AFFECT
LANDLORD’S BUSINESS, THEN, IN ANY SUCH EVENT, LANDLORD SHALL HAVE THE RIGHT, IN
ITS SOLE AND ABSOLUTE DISCRETION, TO PREVENT THE USE OF THE PREMISES FOR THE
PURPOSES INTENDED AND TO PROHIBIT MANUFACTURING IN THE PREMISES UNTIL SUCH TIME
AS TENANT HAS FULLY REMEDIED AND ADDRESSED, TO LANDLORD’S SATISFACTION, THE
BASES FOR LANDLORD’S ACTIONS.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.03 Common Areas.  Landlord hereby grants to Tenant, for the benefit of
Tenant and its employees, suppliers, shippers, customers, contractors and
invitees, during the Term of this Lease, the nonexclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Landlord
under the terms hereof or under the terms of any Rules and Regulations governing
the use of the Building Complex.  Landlord shall have the right, from time to
time, to:  (a) establish, modify, amend and enforce the Rules and Regulations
regarding the Common Areas; (b) make changes to the Common Areas, including,
without limitation, changes in the location, size, shape and number of
driveways, entrances, ingress, egress, direction of traffic, parking spaces,
parking areas, loading and unloading areas, landscaped areas and walkways;
(c) close temporarily any of the Common Areas for maintenance purposes so long
as reasonable access to the Premises remains available; (d) add additional
buildings and improvements to the Common Areas; and (e) do and perform such
other acts and make such other changes in, to, or with respect to the Common
Areas and Building Complex as Landlord may deem to be appropriate.  All parking
areas, driveways, entrances and exits thereto, stairways, lobbies and all other
Common Areas provided by Landlord for the general use in common by all tenants
in the Building Complex shall be at all times subject to the exclusive control
and management of Landlord.
 
ARTICLE III
PAYMENT OF BASE RENT AND ADDITIONAL RENT
 
Section 3.01 Base Rent.
 
(a) Landlord and Tenant agree that during the Primary Lease Term, the aggregate
base rent (“Base Rent”) shall be One Hundred Dollars ($100.00).
 
(b) If Tenant is entitled to and properly exercises its Renewal Option in
accordance with the terms of Article XXIV of this Lease, the Base Rent payable
with respect to such Renewal Term shall be an amount as determined pursuant to
Section 24.02 hereof.
 
Section 3.02 Time and Manner of Base Rent and Additional Rent Payments.
 
(a) Tenant shall pay Base Rent to Landlord in equal monthly installments, in
advance, commencing on the first day of each month during the Term, without
notice or demand.
 
(b) Tenant shall pay to Landlord all Additional Rent that is payable to Landlord
pursuant to the terms and conditions of this Lease within ten (10) days after
written demand therefore from Landlord, unless a different time period is
specified in this Lease.
 
 
6

--------------------------------------------------------------------------------

 
 
(c) All Base Rent and Additional Rent (such Additional Rent that is due and
owing to Landlord pursuant to the terms and conditions of this Lease) shall be
paid, without notice or demand, except as otherwise specifically provided in
this Lease:
 
(i) by wire transfer of immediately available funds to an account at a bank
designated by Landlord in writing; or
 
(ii) by any other method reasonably requested by Landlord.
 
Section 3.03 Late Payment.
 
(a) If any payment of Base Rent, Additional Rent, or any other charge or expense
payable under this Lease is not received by Landlord within five (5) days after
its due date, such payment shall be subject to a late payment penalty of five
percent (5%) of the unpaid amount due for each month or fraction thereof, or
such lesser amount as may be the maximum amount permitted by Law, until such
payment is received by Landlord.
 
(b) If any payment of Base Rent, Additional Rent or any other charge or expense
payable under this Lease is not received by Landlord five (5) days of the
applicable due date, Tenant shall pay to Landlord, as Additional Rent, in
addition to the late charge described above, interest on the overdue amount to
Landlord at the Interest Rate.  Such overdue payment shall bear interest from
the applicable due date, without regard to any grace period, until the date such
payment is received by Landlord.  Such payment shall be in addition to, and not
in lieu of, any other remedy Landlord may have.
 
ARTICLE IV
OPERATING EXPENSES
 
Section 4.01 Operating Expenses.  For purposes of this Lease, the term
“Operating Expenses” shall mean any and all costs and expenses paid or incurred
by Landlord in connection with the management, operation, maintenance and repair
of the Building Complex including, without limitation:
 
(a) The cost of repairs, replacements, maintenance and cleaning, including,
without limitation, the cost of janitorial, security and other service
agreements, and snow, ice, trash and debris removal.
 
(b) The cost of all repairs and maintenance associated with the landscaped
areas, roadways, sidewalks, parkways, driveways, Common Area lighting
facilities, fences, gates, elevators, roofs, and exterior walls, including
paint, exterior signs, awnings, any tenant directories and fire detection and
sprinkler systems.
 
(c) To the extent the Premises are not separately metered from the Building or
the Building Complex, the cost of water, gas, electricity, sewer service and
other systems and utilities and telephone and the cost of supplies and equipment
and maintenance and service contracts in connection therewith.
 
 
7

--------------------------------------------------------------------------------

 
 
(d) Fees, charges and other costs, including, without limitation, consulting
fees, attorneys’ fees and accounting fees of all contractors engaged by landlord
in connection with the operation, maintenance or repair of the Building Complex.
 
(e) Property management, administrative services and security services.
 
(f) Any environmental inspections and reports.
 
(g) Premiums for the insurance policies maintained by Landlord.
 
(h) Any deductible portion of an insured loss.
 
(i) The cost of supplies, materials and equipment used in the management,
operation, maintenance and repair of the Building Project, including, without
limitation, any rental fees for any such supplies, materials and equipment.
 
(j) Fees, costs and disbursements incurred in connection with proceedings to
contest, determine or reduce Operating Expenses or Real Estate Taxes.
 
(k) Expenditures for capital improvements, structural repairs and replacements
that are:  (i) required in order to conform to changes to any Laws after the
date of this Lease; (ii) intended as a cost or labor saving device or to effect
other economics in the operation of the Building Complex; or (iii) reasonably
determined by Landlord to be necessary or appropriate for the operation of the
Building Complex, which will be calculated each year by dividing the estimated
cost of such item(s) by the estimated useful life of such item(s) at the
Interest Rate, as reasonably determined by Landlord.
 
(l) The costs payable by the Building Complex pursuant to any declarations of
protective covenants or other comparable recorded instruments affecting the
Building Complex.
 
Section 4.02 Estimation of Tenant’s Share of Operating Expenses.  Landlord shall
deliver to Tenant a written estimate of the following for the Primary Lease
Term, beginning on the Commencement Date (or any Renewal Term, as applicable,
beginning on the first date of such Renewal Term):  (a) Operating Expenses;
(b) Tenant’s Share of Operating Expenses; and (c) the annual and monthly
Additional Rent attributable to Tenant’s Share of Operating Expenses.  Landlord
may re-estimate Operating Expenses from time to time during the Lease Term.  In
such event, Landlord shall re-estimate the monthly Additional Rent attributable
to Tenant’s Share of Operating Expenses to an amount sufficient for Tenant to
pay the re-estimated monthly amount over the balance of the calendar
year.  Landlord shall notify Tenant of the re-estimate and Tenant shall pay the
re-estimated amount in the manner provided in the last sentence of Section 4.03.
 
Section 4.03 Payment of Estimated Tenant’s Share of Operating Expenses.  After
the amounts paid by Tenant as Prepaid Expenses have been exhausted, Tenant shall
pay the amount Landlord estimates as Tenant’s Share of Operating Expenses under
Section 4.02 as Additional Rent in equal monthly installments, in advance,
commencing on the Commencement Date and thereafter on the first day of each and
every calendar month during the Lease Term.  Partial months shall be
appropriately prorated.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 4.04 Confirmation of Tenant’s Share of Operating Expenses.
 
(a) Within thirty (30) days after the end of the Primary Lease Term or the
Renewal Term, as applicable, Landlord shall determine the actual amount of
Tenant’s Share of Operating Expenses for the Lease Term and deliver to Tenant a
written statement of such amount (“Landlord’s Operating Expenses
Statement”).  If Tenant paid less than the amount of Tenant’s Share of Operating
Expenses specified in Landlord’s Operating Expenses Statement, Tenant shall pay
the difference to Landlord as Additional Rent in the manner described in Section
4.03.
 
(b) If Tenant paid more than the amount of Tenant’s Share of Operating Expenses
specified in Landlord’s Operating Expenses Statement, Landlord shall, at
Landlord’s option, refund the excess amount to Tenant.  If the Lease Term has
expired or has been terminated, Tenant shall pay the balance due to Landlord or,
alternatively, Landlord shall refund the surplus to Tenant, whichever the case
may be, within thirty (30) days after Tenant’s receipt of Landlord’s Operating
Expenses Statement.
 
ARTICLE V
TAXES
 
Section 5.01 Real Estate Taxes.  Tenant shall reimburse Landlord, as Additional
Rent, for Tenant’s Share of Real Estate Taxes.  If at any time during the Term
of this Lease the present method of taxation shall be changed so that in lieu of
the whole or any part of any taxes, assessments or governmental charges levied,
assessed or imposed on real estate and the improvements thereon, there shall be
levied, assessed or imposed on Landlord a capital levy or other tax directly on
the rents or income received therefrom and/or a franchise tax, assessment, levy
or charge measured by or based in whole or in part upon such rents, then all
such taxes, assessments, levies or charges, or the part thereof so measured or
based, shall be deemed to be included within the term Real Estate Taxes for the
purposes hereof.
 
Section 5.02 Sales Taxes.  In addition to all Rent, Tenant shall pay the full
amount of all sales, use, excise and rental taxes levied, assessed or payable
for or on account of this Lease, or the rent payments contemplated by this
Lease, or the rents and other sums of money payable under or by virtue of the
Lease.  Such payments shall be made directly to the taxing authority or to
Landlord, as provided by Law.
 
Section 5.03 Personal Property Taxes.  Tenant shall pay, prior to delinquency,
all taxes charged against Tenant’s personal property.  Tenant shall use all
reasonable efforts to have Tenant’s personal property taxed separately from the
Building Complex.  If any of Tenant’s personal property is taxed with the
Building Complex, Tenant shall pay on demand from Landlord the taxes
attributable to Tenant’s personal property to Landlord as Additional Rent.
 
Section 5.04 Landlord’s Right to Contest Real Estate Taxes.  Landlord may, but
is not obligated to, contest the amount or validity, in whole or in part, of any
Real Estate Taxes.  If Real Estate Taxes are reduced (or if a proposed increase
is avoided or reduced) because Real Estate Taxes are contested, Landlord may
include in its computation of Real Estate Taxes the reasonable costs and
expenses incurred in connection with such contest, including without limitation
reasonable attorney’s fees, up to the amount of any Real Estate Tax reduction
obtained in connection with the contest or any Real Estate Tax increase avoided
or reduced in connection with the contest, as the case may be.  Tenant may not
contest Real Estate Taxes.  Tenant shall be credited with its equitable share of
any refund of Real Estate Taxes, using Tenant’s Percentage, to the extent of the
Real Estate Taxes actually paid by Tenant and, if applicable, such refund shall
be made to Tenant after the Term of this Lease.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VI
USE
 
Section 6.01 Permitted Use.  Tenant shall use the Premises only for the
Permitted Use and shall not use the Premises for any other purposes.  Tenant
shall not use the Building Complex or permit the Premises to be used in
violation of any Law, or in a manner which annoys or interferes with the rights
of other tenants of the Building Complex or which would adversely affect the
manufacturing activities of Landlord, or which constitutes a nuisance or
waste.  Notwithstanding anything to the contrary, Landlord shall not be required
to permit any material capital improvements of the property even if paid by
Tenant, or to allow Tenant the use of emissions permits or other authorizations
available to Landlord.  Subject to the prior consent of Landlord, which may be
withheld for any reason, Tenant shall obtain and pay for all permits, including
a Certificate of Occupancy, required for Tenant’s occupancy of the Premises and
shall promptly take and pay for all substantial and non-substantial actions
necessary to comply with all Laws regulating the use by Tenant of the Premises,
including, without limitation, OSHA and the ADA.
 
Section 6.02 Uses Prohibited.  Tenant shall not do or permit anything to be done
in or about the Premises nor bring or keep anything in or on the Premises that
is not within the Permitted Use of the Premises or which will in any way
increase the existing rate on or affect any fire or other insurance upon the
Building Complex or any of its contents, or cause a cancellation of any
insurance policy or policies covering the Building Complex or any part thereof
or any of its contents or create an environmental hazard.
 
Section 6.03 Signs and Auctions.  Tenant shall not place any signs on the
Premises without Landlord’s prior written consent.  Tenant shall not conduct or
permit any auctions or sheriff’s sales at the Premises.
 
Section 6.04 Landlord’s Access.  Landlord or its agents may enter the Premises
at all reasonable times to inspect the Premises or to show the Premises to
potential buyers, investors, tenants, or other parties, or for any other purpose
Landlord deems necessary, without prior notice to Tenant.  Landlord shall at all
times have and retain a key with which to unlock all of the standard entrances
and exit doors in, upon and about the Premises, excluding Tenant’s vaults, safes
and files, and Landlord shall have the right to use any and all means which
Landlord may deem proper to open said doors in an emergency, in order to obtain
entry to the Premises without liability to Tenant, except for any failure to
exercise due care for Tenant’s property.  Any entry to the Premises obtained by
Landlord by any of said means, or otherwise, shall not under any circumstances
be construed or deemed to be a forcible or unlawful entry into, or a detainer of
the Premises, or an eviction of Tenant from the Premises or any portion
thereof.  Landlord may place customary “For Sale” or “For Lease” signs on or
about the Premises, but may not place such signs in or in front of the Premises
until ninety (90) days prior to the end of the Lease Term or if Tenant vacates
the Premises prior to the expiration of the Lease Term.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE VII
HAZARDOUS MATERIALS
 
Section 7.01 Tenant Operations.  Without the prior written consent of Landlord,
which may be withheld for any reason, Tenant shall not cause in, on or under, or
suffer or permit to occur in, on or under, the Premises any generation, use,
manufacturing, refining, transportation, emission, release, treatment, storage,
disposal, presence of handling of Hazardous Materials, except such limited
quantities of Hazardous Materials may be used, handled or stored on the
Premises, provided such is incident to and reasonably necessary for the
maintenance of the Premises or Tenant’s operations for its Permitted Use, and is
in compliance with all Environmental Laws and provided further, that without the
prior written consent of Landlord, Tenant shall not cause in, on or under, or
suffer or permit to occur in, on or under, the Premises any Hazardous Materials
that were not of the type previously used by Landlord or its affiliates in the
manufacture of XSense Touch Sensors prior to the Commencement Date.  Should a
release of any Hazardous Material occur at the Premises or the Building Complex
as a result of the acts of omissions of Tenant, or its employees, agents,
suppliers, shippers, customers, contractors and invitees, Tenant, at its sole
cost and expense, shall immediately contain, remove or dispose of, off the
Premises or the Building Complex, in a manner reasonably satisfactory to
Landlord, such Hazardous Materials and any material that was contaminated by the
release, and remedy and mitigate all threats to human health or the environment
relating to such release, all in accordance with Environmental Laws.  Tenant
shall complete and certify such commercially reasonable disclosure statements as
requested by Landlord in writing from time to time relating to Tenant's
transportation, storage, use, generation, manufacture or release of Hazardous
Materials on the Premises.
 
Section 7.02 Permits and Documents.  Landlord and Tenant agree that Tenant may
continue to operate its business for the Permitted Use under the existing
permits, license, approvals, notifications and registrations (the “Landlord
Approvals”) obtained by Landlord during the Term to the extent that use by
Tenant does not adversely affect Landlord in any manner or require Landlord to
incur any costs or lose the benefits of, or see a material reduction in the
value of, any permits, license, approvals, notifications and
registrations.  Landlord shall have no obligation to maintain, apply for, renew
or modify, or incur additional expense with respect to, the Landlord Approvals
or to permit Tenant to seek or obtain any separate permits, license, approvals,
notifications and registrations.  Tenant shall at all times comply with the
terms and conditions of all such Landlord Approvals.  Landlord may also require
Tenant to obtain additional permits, licenses, approvals, notifications and
registrations at Tenant’s sole cost and expense.  If Tenant, with the prior
consent of Landlord (which may be withheld for any reason) obtains additional
permits, licenses, approvals, notifications and registrations, Tenant shall
provide copies of the following pertaining to the Premises or Tenant’s use
thereof, promptly after each shall have been submitted, prepared or received by
Tenant: (a) all notifications and associated materials submitted to any
governmental agency relating to any Environmental Law; (b) all notifications,
registrations, reports and other documents and supporting information prepared,
submitted or maintained in connection with any Environmental Law or otherwise
relating to environmental conditions; (c) all permits, licenses and approvals,
including any modifications thereof, obtained pursuant to any Environmental Law;
and (d) any correspondence, notice of violation, summons, order, complaint or
other documents received by Tenant pertaining to compliance with or liability
under any Environmental Law.  This Lease shall be and remain in full force and
effect regardless of Tenant’s ability to obtain any necessary permits or
authorizations and/or to utilize the Premises for the Permitted Use.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 7.03 Inspection and Environmental Reports.  Tenant agrees to permit
Landlord and its authorized representatives to enter, inspect and assess the
Premises at reasonable times for the purpose of determining Tenant’s compliance
with the provisions of this Article VII.  Such inspections and assessments may
include obtaining samples and performing tests of soil, surface water, ground
water or other media.  Landlord may, at Landlord’s sole option, now or in the
future, obtain a report from an environmental consultant of Landlord’s choice as
to whether Tenant has been or is currently using any part of the Premises for
the improper use, handling, storage, transportation or disposal of Hazardous
Materials.  If any such report indicates such improper use, handling, storage,
transportation or disposal of Hazardous Materials on the part of Tenant (or on
behalf of Tenant), Tenant agrees to immediately reimburse Landlord for the cost
of obtaining the environmental report, and, in addition, Landlord shall require
that all violations of Environmental Law with respect to the Hazardous Materials
be corrected and/or that Tenant obtain all necessary environmental permits and
approvals.  If Tenant fails to correct any such violation(s) of Environmental
Law and/or fails to obtain such necessary permits within a reasonable time after
demand from Landlord, then Landlord may declare this Lease in default and/or may
cause the Premises and any surrounding areas to be freed from the Hazardous
Materials at Tenant’s sole cost and expense, which Tenant agrees to pay on
demand from Landlord as Additional Rent.
 
Section 7.04 Indemnification.  Tenant hereby agrees to indemnify, defend, save
and keep Landlord, and Landlord’s officers, principals, shareholders, partners,
employees, successors and assigns, harmless from and against any and all
liabilities, obligations, charges, losses, damages, penalties, claims, actions
and expenses, including without limitation, engineers’ and professional fees,
soil tests and chemical analysis, court costs, legal fees and expenses through
all trial, appellate and administrative levels, imposed on, incurred by or
asserted against Landlord, in any way relating to, arising out of, or in
connection with the use, handling, storage, transportation or disposal of
Hazardous Materials by Tenant on the Premises and/or the Building Complex.  The
foregoing indemnification shall survive any assignment or termination of this
Lease.
 
ARTICLE VIII
PARKING
 
Landlord agrees to provide Tenant with reasonably sufficient parking spaces,
including, without limitation, handicapped parking spaces, for Tenant’s
employees, agents and invitees which shall in no event be less than the number
of parking spaces required with respect to the Premises under applicable Laws.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE IX
SERVICES AND UTILITIES
 
Section 9.01 Utilities.  Subject to the next succeeding sentence, Tenant shall
pay, directly to the appropriate supplier, the cost of all natural gas, heat,
light, power, sewer service, telephone, water, refuse disposal and other
utilities and services supplied to the Premises.  However, if any services or
utilities are jointly metered with other portions of the Building or the
Building Complex, Landlord shall include such costs in Operating Expenses as set
forth in Section 4.01(c).  Landlord reserves the right to require Tenant to
install separate meters for any utility service supplied through joint meters,
which installation cost shall be Tenant’s expense.  If Tenant uses a
disproportionate amount of water, Landlord may make an equitable allocation of
charges for same and Tenant will pay its equitable amount as reasonably
determined by Landlord, as Additional Rent.  Landlord shall in no event be
liable for any interruption or failure of utility services on the Premises.
 
Section 9.02 Additional Services. 
 
(a) Tenant and Landlord acknowledge and agree that pursuant to the TSA, Landlord
has agreed to install certain improvements to upgrade, and measure or reduce
emissions from, the equipment maintained on the Premises in order to comply with
the Landlord Approvals.  On the Commencement Date, Tenant shall pay to Landlord
the TSA Prepayment Amount (as defined in the TSA).
 
(b) Landlord shall provide segregated Local Area Network (LAN) access for
Tenant’s employees located in the Premises and the Building 4 Premises (as
defined in the Building 4 Lease) during the Term (the “LAN Services”) for an
aggregate cost of $5,000 per month.  Landlord shall include such fees and
expenses as Additional Rent.  Landlord shall have the option, but not the
obligation, to upgrade the LAN network for the Premises.  Tenant shall reimburse
Landlord for the cost of any such upgrades, including any equipment purchased in
connection therewith.  Landlord shall have no obligation to upgrade, modify or
incur additional expense with respect to, the LAN network or the LAN Services or
to permit Tenant to upgrade or modify the LAN network.
 
(c) From time to time, Landlord may provide additional services to the Premises,
including, but not limited to, the provision of certain chemicals to be used in
Tenant’s operations on the Premises and maintenance of the heating and air
conditioning equipment and/or evaporative coolers servicing the Premises (the
“Additional Services”).  Such Additional Services shall be made available to
Tenant on an as-available basis, and Landlord has no obligation to provide any
such Additional Services to Tenant.  Tenant shall pay to Landlord the fees for
such Additional Services supplied by Landlord to the Premises from time to
time.  The Prepaid Expenses shall be applied first against any fees and expenses
due to Landlord in connection with any Additional Services provided hereunder,
and after all Prepaid Expenses have been fully exhausted shall include such fees
and expenses as Additional Rent.  The parties expressly agree that any such
Additional Services will be provided subject to Article XVIII hereof.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE X
MAINTENANCE, REPAIRS AND ALTERATIONS
 
Section 10.01 Maintenance By Tenant.  Tenant shall at all times during the Lease
Term keep the Premises (including maintenance of exterior entrances, including
all glass and show window moldings) and all partitions, doors, door jambs, door
closures, door hardware, fixtures, equipment and appurtenances thereof
(including electrical, lighting, heating and plumbing, and plumbing fixtures,
and any air conditioning systems, including leaks around ducts, pipes, vents, or
other parts of the air conditioning, heating or plumbing systems which protrude
through the roof) in good order, condition and repair including replacements
(including reasonable periodic interior painting as determined by
Landlord).  Tenant shall also repair any damages to the structural portions of
the roof and Building resulting from Tenant’s negligent acts or omissions or
anyone acting by or through or claiming under Tenant as a result of the failure
of Tenant or any one claiming under Tenant, and perform or observe the covenants
or conditions in this Lease contained or resulting from alterations, additions
or improvements to the Premises made by Tenant or anyone claiming under or
acting by or through Tenant.
 
Section 10.02 Maintenance By Landlord.  If Tenant refuses or neglects to
maintain or repair the Premises as required hereunder, and to the reasonable
satisfaction of Landlord as soon as reasonably possible after written demand,
Landlord shall have the option, but not the obligation, to make such repairs
without liability to Tenant for any loss or damage that may accrue to Tenant’s
merchandise, fixtures or property or to Tenant’s business thereof, and upon
completion thereof, Tenant shall pay Landlord’s cost for making such repairs,
plus five percent (5%) for overhead, upon presentation of a bill therefor, as
Additional Rent.  Any failure to furnish, delay in furnishing, or diminution in
the quality or quantity of any service resulting from any application of law,
failure of equipment, performance of maintenance, repairs, improvements or
alterations, utility interruption, riot, strike, labor disputes, breakdowns or
accidents, shall not render Landlord liable to Tenant, constitute a constructive
eviction, or excuse Tenant from any obligation hereunder.
 
Section 10.03 Alterations, Additions, and Improvements. Tenant shall not make
any alterations, additions, or improvements to the Premises without Landlord’s
prior written consent.
 
ARTICLE XI
COVENANT AGAINST LIENS
 
Nothing contained in this Lease shall authorize or empower Tenant to do any act
which shall in any way encumber Landlord’s title to the Building Complex or the
Premises, nor in any way subject Landlord’s title to any claims by way of lien
or encumbrance whether claimed by operation of Law or by virtue of any expressed
or implied contract of Tenant, and any claim to a lien upon the Building Complex
or the Premises arising from any act or omission of Tenant shall attach only
against Tenant’s interest and shall in all respects be subordinate to Landlord’s
title to the Building Complex, the Building and the Premises.  If Tenant has not
removed or bonded over any such lien or encumbrance within ten (10) days after
written notice to Tenant by Landlord, Landlord may, but shall not be obligated
to, pay the amount necessary to remove such lien or encumbrance, without being
responsible for making any investigation as to the validity or accuracy thereof,
and the amount so paid, together with all costs and expenses (including
attorneys’ fees) incurred by Landlord in connection therewith, shall be deemed
Additional Rent reserved under this Lease due and payable within ten (10) days
after Tenant’s receipt of notice of such payment by Landlord and supporting
documentation.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE XII
RULES AND REGULATIONS
 
Tenant agrees that in its use of the Premises, the Building and the Building
Complex, Tenant and its employees, invitees, customers and contractors will
comply with the Rules and Regulations.  Landlord reserves the right from time to
time to amend or supplement the Rules and Regulations and to adopt and
promulgate additional Rules and Regulations and amendments and supplements
thereto, copies of which shall be given to the Tenant.  Tenant agrees to
promptly comply with all such Rules and Regulations upon notice to Tenant from
Landlord.  Tenant acknowledges and agrees that Landlord conducts manufacturing
operations in the Building Complex and is subject to certain rules and
restrictions including with respect to the Customs-Trade Partnership Against
Terrorism or similar authorizations.  Tenant agrees to comply, at its sole cost
and expense, with all Laws and other governmental requirements imposed upon the
Building Complex that is due to Tenant’s lease of the Premises or Building 4 as
determined by Landlord in its sole discretion.
 
ARTICLE XIII
ASSIGNMENT AND SUBLEASING
 
Section 13.01 Landlord’s Consent Required.  Neither Tenant nor any assignee or
sublessee of Tenant, directly or indirectly, voluntarily or by operation of Law,
shall sell, assign, encumber, mortgage, pledge or otherwise transfer or
hypothecate all of any part of the Premises or Tenant’s leasehold estate
hereunder or sublet all or any portion of the Premises or permit the Premises to
be occupied by anyone other than Tenant (each such act herein referred to as a
“Transfer”).  Any attempted Transfer shall be void and shall constitute a
non-curable breach of this Lease.
 
ARTICLE XIV
INSURANCE AND INDEMNIFICATION
 
Section 14.01 Payment of Premiums.  The cost of the premiums for the insurance
policies maintained by Landlord shall be an Operating Expense.  Premiums for
policy periods commencing before, and ending after, the Term of this Lease shall
be prorated.
 
Section 14.02 Liability Insurance.  Tenant shall, at Tenant’s sole cost and
expense, obtain and keep in force during the Term of this Lease a policy of
combined single limit, bodily injury and property damage insurance insuring
Landlord and Tenant and any lender(s) whose names have been provided to Tenant
in writing (as additional insureds) against any liability arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto.  Such insurance shall be provided through a combined single
limit policy in an amount not less than Two Million Dollars ($2,000,000) per
occurrence.  The policy shall insure performance by Tenant of the indemnity
provision of this Article XIV.  The limits of said insurance shall not, however,
limit the liability of Tenant hereunder.  All insurance to be carried by Tenant
shall be primary to and not contributory with any similar insurance carried by
Landlord, whose insurance shall be considered excess insurance only.  In
addition, Tenant shall maintain workers’ compensation insurance as is required
by the Laws of the State.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 14.03 Rental Insurance.  Tenant shall obtain and keep in force during
the Term of this Lease a policy of rental value insurance covering Rent for a
period of one year, with loss payable to Landlord.  Tenant shall pay the cost of
such insurance directly to the insurer and shall provide Landlord proof of such
insurance and payment of the premiums therefor.
 
Section 14.04 Business Interruption Insurance.  Tenant shall obtain and keep in
force during the Term of this Lease a policy of business interruption insurance
with a limit of liability representing loss of at least approximately 6 months
of income.  Tenant shall provide Landlord proof of such insurance and payment of
the premiums therefor.
 
Section 14.05 Fire Insurance.   Tenant shall obtain and keep in force during the
Term of this Lease a standard fire, extended coverage and special extended
coverage insurance policy (all risks), including a vandalism and malicious
mischief endorsement, sprinkler leakage coverage where sprinklers are provided
in an amount equal to the full replacement value new without deduction for
depreciation of all (A) Tenant fixtures and other improvements in the Premises,
including but not limited to all mechanical, plumbing, heating, ventilating, air
conditioning, electrical, telecommunication and other equipment, systems and
facilities, and (B) trade fixtures, furniture, equipment and other personal
property installed by or at the expense of Tenant.  Tenant shall provide
Landlord proof of such insurance and payment of the premiums therefor.
 
Section 14.06 Property Insurance.   Tenant shall obtain and keep in force during
the Term of this Lease an all risk or special form property insurance policy
covering the full replacement cost of the Building, subject to customary
deductibles and shall include such other insurance and additional coverages as
Landlord may reasonably deem necessary based on reasonable and customary
insurance maintained by other institutional landlords within the market area,
with a deductible not to exceed five percent (5%) of the replacement cost of the
Building.  Tenant shall provide Landlord proof of such insurance and payment of
the premiums therefor.
 
Section 14.07 Insurance Policies.  Insurance required hereunder shall be in
companies holding a “General Policyholders Rating” of not less than “A,” or such
other rating as may be required by a lender having a lien on the Building
Complex, as set forth in the most current issue of “Best Insurance Guide,” or
any successor thereto (or if there be none, an organization having a national
reputation).  No policy carried by Tenant shall be cancelable or subject to
reduction of coverage or other modification except after thirty (30) days’ prior
notice to Landlord.  Not less than thirty (30) days prior to the expiration of
such policies, Tenant shall furnish Landlord with renewals or “binders” thereof,
or Landlord may order such insurance and charge the cost thereof to Tenant,
which amount shall be payable by Tenant upon demand.  Tenant shall not do or
permit to be done anything which shall invalidate the insurance policies carried
by Landlord.  If Tenant does or permits to be done anything which shall increase
the cost of the insurance policies referred to in this Article XIV, then Tenant
shall immediately upon Landlord’s demand reimburse Landlord for any additional
premiums attributable to any act or omission or operation of Tenant causing such
increase in the cost of insurance.  Executed copies of policies of insurance or
certificates thereof shall be delivered to the Landlord on the Commencement
Date.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 14.08 Waiver of Subrogation.  Tenant and Landlord each hereby release
and relieve the other, and waive their entire right of recovery against the
other for loss or damage arising out of or incident to the perils insured
against under this Article XIV, which perils occur in, on or about the Premises,
whether due to the negligence of Landlord or Tenant or their agents, employees,
contractors and/or invitees.  Tenant and Landlord shall, upon obtaining the
policies of insurance required hereunder, give notice to the insurance carrier
or carriers that the foregoing mutual waiver of subrogation is contained in this
Lease.
 
Section 14.09 Indemnity.  Tenant shall indemnify and hold harmless Landlord and
Landlord’s officers, agents, employees, partners, successors and assigns from
and against any and all claims arising from Tenant’s use of the Premises, or
from the conduct of Tenant’s business or from any activity, work or things done,
permitted or suffered by Tenant in or about the Premises or elsewhere and shall
further indemnify and hold harmless Landlord from and against any and all claims
arising from any breach or default in the performance of any obligation on
Tenant’s part to be performed under the terms of this Lease, or arising from any
negligence of the Tenant, or any of Tenant’s agents, contractors, or employees,
and from and against all cost, attorney’s fees, expenses and liabilities
incurred in the defense of any such claim or any action or proceeding brought
thereon; and in case any action or proceeding be brought against Landlord by
reason of any such claim, Tenant, upon notice from Landlord, shall defend the
same at Tenant’s expense by counsel satisfactory to Landlord.  Tenant, as a
material part of the consideration to Landlord, hereby waives all claims in
respect thereof against Landlord and its agents, employees and contractors
assumes all claims against such parties for losses resulting from an
interruption of Tenant’s business, or any person claiming through Tenant,
resulting from any accident or occurrence in or upon the Premises or the Project
from any cause whatsoever, including without limitation, damage caused in whole
or in part, directly or indirectly, by the negligence of Landlord or its agents,
employees or contractors.
 
ARTICLE XV
DAMAGE AND DESTRUCTION
 
Section 15.01 Partial Damage to Premises.  Tenant shall notify Landlord in
writing immediately upon the occurrence of any damage to the Premises.  If the
Premises are only partially damaged and if the proceeds received by Landlord
from the insurance policies maintained by Landlord are sufficient to pay for the
necessary repairs, this Lease shall remain in effect and Landlord shall repair
the damage as soon as reasonably possible.  Landlord shall not be required to
make repairs or replacements of any damage to Tenant’s fixtures, equipment,
personal property or leasehold improvements of Tenant.  If the insurance
proceeds received by Landlord are not sufficient to pay the entire cost of
repair, or if the cause of the damage is not covered by the insurance policies
which Landlord maintains, Landlord may elect either to:  (a) repair the damage
as soon as reasonably possible, in which case this Lease shall remain in full
force and effect; or (b) terminate this Lease effective as of the date the
damage occurred.  Landlord shall notify Tenant within ten (10) days after
receipt of notice of the occurrence of the damage whether Landlord elects to
repair the damage or terminate the Lease.  If Landlord elects to repair the
damage, Tenant shall pay Landlord the deductible amount (if any) under
Landlord’s insurance policies, and, if the damage was due to an act or omission
of Tenant, the difference between the actual cost of repair and any insurance
proceeds received by Landlord.  If the damage to the Premises occurs during the
last three (3) months of the Primary Lease Term, or if Tenant is entitled to and
properly exercises its Renewal Option in accordance with the terms of Article
XXIV of this Lease, the last three (3) months of the Renewal Term, Landlord may
elect to terminate this Lease effective as of the date the damage occurred,
regardless of the sufficiency of any insurance proceeds.  In such event,
Landlord shall not be obligated to repair or restore the Premises and Tenant
shall have no right to continue this Lease.  Landlord shall notify Tenant of its
election within ten (10) days after receipt of notice of the occurrence of the
damage.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 15.02 Total or Substantial Destruction.  If the Premises are totally or
substantially destroyed by any cause whatsoever, or if the Building is
substantially destroyed (even though the Premises are not totally or
substantially destroyed), this Lease shall terminate as of the date the
destruction occurred regardless of whether Landlord receives any insurance
proceeds.  Notwithstanding the foregoing, and regardless of whether or not
insurance proceeds are available, if the Premises can be rebuilt within sixty
(60) days after the date of destruction, Landlord may elect to rebuild the
Premises at Landlord’s own expense, in which case, this Lease shall remain in
full force and effect.  Landlord shall notify Tenant of such election within ten
(10) days after the occurrence of total or substantial destruction.  If the
destruction was caused by an act or omission of Tenant, Tenant shall pay
Landlord the difference between the actual cost of rebuilding and any insurance
proceeds received by Landlord.
 
ARTICLE XVI
DEFAULTS AND REMEDIES
 
Section 16.01 Covenants and Conditions.  Tenant’s performance of each of
Tenant’s obligations under this Lease is a condition as well as a
covenant.  Tenant’s right to continue in possession of the Premises is
conditioned upon such performance.  Time is of the essence in the performance of
all covenants and conditions.
 
Section 16.02 Events of Default.  Tenant shall be in material default under this
Lease if any one or more of the following events (herein sometimes referred to
individually as an “Event of Default” and collectively as “Events of Default”)
shall happen and shall not have been remedied as herein provided:
 
(a) If Tenant fails to make any payment of Rent due under this Lease or any part
thereof when and as the same shall become due and payable.
 
(b) If Tenant fails to make any payment of any other sum or charge payable under
this Lease, other than Rent, or any part thereof when and as the same shall
become due and payable and such default continues for a period of ten (10) days
after receipt by Tenant of notice from Landlord specifying the default.
 
(c) If Tenant fails to observe or perform of any of the other covenants,
agreements or conditions of this Lease on the part of Tenant to be kept and
performed, including the Rules and Regulations, and such default continues for a
period of ten (10) days after written notice thereof from Landlord to Tenant,
provided, however, that with respect to any default (other than a default which
can be cured by the payment of money) that cannot be reasonably cured within ten
(10) day period, Tenant shall have an additional period of twenty (20) days to
cure such default, provided Tenant commences to cure within said twenty (20)
days and actually cures the default within thirty (30) days after Landlord’s
notice.
 
 
18

--------------------------------------------------------------------------------

 
 
(d) If Tenant files a petition in bankruptcy or is adjudicated a bankrupt, or
files any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future Law or makes an assignment for the benefit of
creditors, or if any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties or of the Premises shall be appointed in any
action, suit or proceeding by or against Tenant and such proceeding or action
shall not have been dismissed within thirty (30) days after such appointment, or
in the event of any like occurrence which, in the sole judgment of Landlord,
evidences the serious financial insecurity of Tenant.
 
(e) If Tenant vacates, abandons, or fails to use the Premises for a period in
excess of thirty (30) days for the use for which it was leased as stated in
Section 6.01.
 
(f) If Tenant or its affiliates is in breach of or default under the Purchase
Agreement or the other Ancillary Agreements (as defined therein) or the Building
2 Lease and any applicable cure period thereunder has expired with respect to
such breach or default.
 
Section 16.03 Remedies.  In the event of any Event of Default set forth in
Section 16.02 hereof, Landlord may, at its option, exercise any and all of the
remedies listed below.  No such remedy herein or otherwise conferred upon or
reserved to Landlord shall be considered exclusive of any other remedy, but the
same shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at Law or in equity, and every power and
remedy given by the Lease to Landlord may be exercised from time to time and as
often as the occasion may rise or may be deemed expedient.
 
(a) Landlord may, without terminating this Lease, enter upon the Premises,
without being liable for prosecution or any claim for damages therefor, and do
whatever Tenant is obligated to do under the terms of this Lease, in which event
Tenant shall reimburse Landlord on demand for any expenses which Landlord may
incur in complying with Tenant’s obligation under this Lease and Landlord shall
not be liable for any damages resulting to Tenant from such action, unless
caused by the gross negligence of Landlord.
 
(b) Landlord may, if it elects to do so, bring suit for the collection of rents
and/or any damages resulting from Tenant’s default without entering into
possession of the Premises or voiding this Lease.
 
(c) Landlord may terminate this Lease after ten (10) days’ written notice to
Tenant and this Lease shall terminate on the date specified in such
notice.  Tenant shall quit and surrender the Premises by said date, failing
which, Landlord may enter upon the Premises immediately or at any subsequent
time without additional notice or demand (which additional notice or demand is
hereby expressly waived by Tenant) without being liable for prosecution of any
claim for damages therefor, and expel Tenant and those claiming under Tenant and
remove their effects without being guilty of any manner of trespass.  Tenant
agrees that if Landlord shall cause Tenant’s goods or effects to be removed from
the Premises pursuant to the terms hereof or of any court order, Landlord’s act
of so removing such goods or effects shall be deemed to be the act of and for
the account of Tenant.
 
 
19

--------------------------------------------------------------------------------

 
 
(d) In the event of such termination:  (i) Landlord may accelerate and declare
the entire remaining unpaid Rent and any and all other monies payable under this
Lease for the balance of the Term hereof to be immediately due and payable; or
(ii) Landlord may collect from Tenant, as liquidated damages, (A) all past due
Rent and other amounts due Landlord up to the date of expiration or termination;
plus (B) the difference between Rent provided for herein and the proceeds from
any re-letting of the Premises, payable in monthly installments over the period
that would otherwise have constituted the remaining term of this Lease; plus
(C) all expenses in connection with such re-letting including, without
limitation, all costs, fees and expenses of repossession, brokers, advertising,
attorneys, courts, repairing, cleaning, repainting and remodeling the Premises
for re-letting.
 
(e) Without waiving its rights to terminate at any time as provided above,
Landlord may retake possession of the Premises in the same manner as provided in
Section 16.03(a) above.  It is agreed that any such retaking or the commencement
and prosecution of any action by Landlord in forcible entry and detainer,
ejectment or otherwise, or any execution of any judgment or decree obtained in
any action to recover possession of the Premises shall not be construed as an
election to terminate this Lease unless Landlord expressly exercises its option
hereinbefore provided to declare the Term hereof ended, whether or not such
entry or reentry be, had or taken under summary proceedings or otherwise, and
shall not be deemed to have absolved or discharged Tenant from any of its
obligations and liabilities for the remainder of the current Term of the Lease;
rather, this Lease shall continue in effect for the remainder of the then
current Term, and Tenant shall remain liable and obligated under all of the
covenants and conditions hereof during the said period and shall pay as and when
due the Rent and other amounts payable hereunder as if Tenant had not
defaulted.  Landlord may re-lease the Premises for the account of Tenant,
crediting the rent received on such re­leasing first to the costs of such
re-leasing and then to any other amounts owing by Tenant hereunder.  Tenant
hereby constitutes and appoints Landlord as its attorney-in-fact to take any and
all actions necessary or incidental to such re-leasing and this power shall be
irrevocable during the Term of this Lease.  Such continuance of this Lease shall
not constitute any waiver or consent by Landlord of or to said default or any
subsequent default.
 
Section 16.04 Landlord’s Damages.  In addition to the foregoing remedies and
regardless of which remedies Landlord pursues, Tenant covenants that it will
indemnify Landlord from and against any loss and damage directly or indirectly
sustained by reason of any termination resulting from any Event of Default as
provided above or the enforcement or declaration of any rights and remedies of
Landlord or obligations of Tenant, whether arising under this Lease or granted,
permitted or imposed by Law or otherwise.  Landlord’s damages hereunder shall
include, but shall not be limited to, any loss of Rent prior to or after
re­leasing the Premises, broker’s or salesperson’s commissions, advertising
costs, costs of repairing and remodeling the Premises for re-leasing, moving and
storage charges incurred by Landlord in moving Tenant’s property and effects,
and legal costs and reasonable attorney’s fees incurred by Landlord in any
proceedings resulting from Tenant’s default, collecting any damages hereunder,
obtaining possession of the Premises by summary process or otherwise or
re-leasing the Premises, or the enforcement or declaration of any of the rights
or remedies of Landlord or obligations of Tenant, whether arising under this
Lease or granted, permitted or imposed by Law or otherwise.  In the event that
any court or governmental authority shall limit any amount which Landlord may be
entitled to recover under this paragraph, Landlord shall be entitled to recover
the maximum amount permitted under Law.  Nothing in this paragraph shall be
deemed to limit Landlord’s recovery from Tenant of the maximum amount permitted
under Law or of any other sums or damages which Landlord may be entitled to so
recover in addition to the damages set forth herein.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 16.05 Non-waiver of Defaults.  No delay or omission of Landlord to
execute any right or power arising from any default shall impair any such right
or power or shall be construed to be a waiver of any such default or any
acquiescence therein.  No waiver of any breach of any of the covenants of this
Lease shall be construed, taken or held to be a waiver of any other breach, or
waiver or acquiescence in or consent to any further or succeeding breach of the
same covenant.  Receipt by Landlord of less than the full amount due from Tenant
shall not be construed to be other than a payment on account of the amounts then
due, nor shall any statement on Tenant’s check or any letter accompanying
Tenant’s payment be deemed an accord and satisfaction, and Landlord may accept
such payment as a partial payment only.  The rights herein given to receive,
collect, sue or distrain for any rent or rents, monies or payments, or to
enforce the terms, provisions and conditions of this Lease, or to prevent the
breach or nonobservance thereof, or the exercise of any such right or of any
other right or remedy hereunder or otherwise granted or arising, shall not in
any way affect or impair or take away the right or power of Landlord to declare
the Term hereby granted ended and to terminate this Lease as herein provided
because of any default in or breach of any of the covenants, provisions or
conditions of this Lease.
 
ARTICLE XVII
PROTECTION OF LENDERS
 
Section 17.01 Subordination.  This Lease and Tenant’s rights hereunder are and
shall be subordinate and inferior to any ground lease, deed of trust or mortgage
encumbering all or any portion of the Building Complex, any advances made on the
security thereof and any renewals, modifications, consolidations, replacements
or extensions thereof, whenever made or recorded.  If any ground lessor,
beneficiary or mortgagee elects to have this Lease rank prior to the lien of its
ground lease, deed of trust or mortgage and gives written notice thereof to
Tenant, this Lease shall be deemed prior to such ground lease, deed of trust or
mortgage whether this Lease is dated prior or subsequent to the date of said
ground lease, deed of trust or mortgage or the date of recording thereof.
 
Section 17.02 Attornment.  If Landlord’s interest in the Building Complex is
acquired by any ground lessor, beneficiary under a deed of trust, mortgagee, or
purchaser at a foreclosure sale, Tenant shall attorn to the transferee of or
successor to Landlord’s interest in the Building Complex and shall recognize
such transferee or successor as Landlord under this Lease.  Tenant waives the
protection of any statute or rule of law which gives or purports to give Tenant
any right to terminate the Lease or surrender possession of the Premises upon
the transfer of Landlord’s interest.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 17.03 Signing of Documents.  Tenant shall sign and deliver any
instrument or documents necessary or appropriate to evidence any such attornment
or subordination or agreement to do so.  Such subordination and attornment
documents may contain such provisions as are customarily required by any ground
lessor or beneficiary under a deed of trust or mortgage.  If Tenant fails to do
so within five (5) days after written request, Tenant shall be in default under
this Lease and further hereby makes, constitutes and irrevocably appoints
Landlord, or any transferee or successor of Landlord, the attorney-in-fact of
Tenant to execute and deliver any such instrument or document.
 
Section 17.04 Estoppel Certificates.  Upon Landlord’s written request, Tenant
shall execute, acknowledge and deliver to Landlord a written statement
certifying:  (a) that none of the terms or provisions of this Lease have been
changed (or if they have been changed, stating how they have been changed);
(b) that this Lease has not been cancelled or terminated; (c) the last date of
payment of Base Rent, Additional Rent and any other charges and the time period
covered by such payment; (d) that Landlord is not in default under this Lease
(or, if Landlord is claimed to be in default, stating why); and (e) such other
matters as may be reasonably required by Landlord or the holder of a mortgage,
deed of trust or lien to which the Premises is or becomes subject.  Tenant shall
deliver such statement to Landlord within five (5) days after Landlord’s request
or Tenant shall be in default under this Lease.  Any such statement by Tenant
may be given by Landlord to any prospective purchaser or encumbrancer of the
Premises.  Such purchaser or encumbrancer may rely conclusively upon such
statement as true and correct.  Unless Landlord has received a written statement
to the contrary within such five (5) day period, Landlord, and any prospective
purchaser or encumbrancer, may conclusively presume and rely upon the following
facts:  (i) that the terms and provisions of this Lease have not been changed
except as otherwise represented by Landlord; (ii) that this Lease has not been
cancelled or terminated except as otherwise represented by Landlord;
(iii) unless provided otherwise, that not more than one month’s Base Rent,
Additional Rent or other charges have been paid in advance; and (iv) that
Landlord is not in default under the Lease.  In such event, Tenant shall be
estopped from denying the truth of such facts.
 
Section 17.05 Tenant’s Financial Condition.  Tenant shall deliver to Landlord,
from time to time upon request of Landlord, such financial statements as are
reasonably required by Landlord to verify the net worth of Tenant or any
assignee, subtenant, or guarantor of Tenant.  In addition, Tenant shall deliver
to any lender designated by Landlord, from time to time upon request of
Landlord, any financial statements required by such lender to facilitate the
financing or refinancing of the Premises.  Tenant represents and warrants to
Landlord that each such financial statement is a true and accurate statement as
of the date of such statement.  All financial statements shall be confidential
and shall be used only for the purposes set forth herein.
 
ARTICLE XVIII
WAIVER OF CLAIMS
 
Tenant agrees that, to the extent not expressly prohibited by Law, Landlord and
its lenders, officers, agents, servants and employees shall not be liable for
(nor shall Rent abate as a result of) any direct or consequential damage
(including damage claimed for actual or constructive eviction) either to person
or property sustained by Tenant, its subtenants, assigns, officers, servants,
employees, agents, invitees or guests due to the Building or any part thereof or
any appurtenances thereof becoming out of repair, or due to the happening of any
accident in or about said Building, or due to any act or neglect of any tenant
or occupant of said Building or of any other person.  This provision shall apply
particularly (but not exclusively) to damage caused by water, snow, frost,
steam, sewage, gas, electricity, sewer gas or odors or by the bursting, leaking
or dripping of pipes, faucets and plumbing fixtures and windows, and shall apply
without distinction as to the person whose act or neglect was responsible for
the damage and whether the damage was due to any of the causes specifically
enumerated above or to some other cause of an entirely different kind.  Tenant
further agrees that all of Tenant’s fixtures, equipment and all other personal
property in the Premises, the Building the Building Complex or the Common Areas
shall be at the risk of Tenant only and that Landlord shall not be liable for
any loss or damage thereto or theft thereof.  In no event shall Landlord have
any liability or responsibility for lost business, lost profits, loss or
interruption of business or any other special, consequential, indirect or
incidental damage suffered by Tenant if Landlord is unable to provide utilities
or services or Additional Services to Tenant or if Tenant is unable to use or
access the Premises for any reason other than Landlord’s gross negligence and
bad faith.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE XIX
WAIVER OF NOTICE
 
Tenant hereby expressly waives the service of any notice of intention to
terminate this Lease or to re-enter the Premises and waives the service of any
demand for payment of Rent or for possession and waives the service of any other
notice or demand prescribed by any Law.
 
ARTICLE XX
NOTICES
 
All notices required or permitted under this Lease shall be in writing and shall
be deemed sufficiently given if either:  (a) delivered by hand (against a signed
receipt); (b) sent by registered or certified mail (return receipt requested,
postage prepaid); or (c) sent by nationally recognized overnight delivery
service.  Notices to Tenant shall be delivered to the Address for Tenant’s
Notices.  Notices to Landlord shall be delivered to the Address for Landlord’s
Notices.  Each notice shall be deemed given on the date when it shall have been
hand delivered, two (2) Business Days if mailed in accordance with this Article
XX or the next Business Day if sent by nationally recognized overnight delivery
service.  Either party may change its notice address upon written notice to the
other party.  A party’s refusal to accept delivery of any notice or
communication sent by the other party shall not render such notice
ineffective.  Notwithstanding the foregoing, all bills, statements, invoices,
consents, requests or other communications from Landlord to Tenant with respect
to Rent may be sent to Tenant by regular United States mail.
 
ARTICLE XXI
QUIET ENJOYMENT
 
Landlord agrees that Tenant, on paying the Rent and other payments herein
reserved and on keeping, observing and performing all of the other terms,
covenants, conditions, provisions and agreements contained in this Lease on the
part of Tenant to be kept, observed and performed, shall, during the Term of
this Lease, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof, free from
hindrance by Landlord or any other person claiming by, through, or under
Landlord.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE XXII
END OF TERM
 
Section 22.01 Surrender of the Premises.  Upon the expiration or other
termination of this Lease, Tenant shall quit and surrender the Premises vacant,
broom clean, and in good order and condition, ordinary wear and tear excepted,
but also with all of Tenant’s trade fixtures and equipment removed, whether
existing as of the Commencement Date or installed thereafter, at Tenant’s sole
cost and any damage caused by such removal repaired, including, without
limitation, any storage tanks and any foam manufacturing machines, failure which
Landlord may restore the Premises, equipment and fixtures to such condition and
Tenant shall pay the cost thereof upon demand as Additional Rent.  All of
Tenant’s personal property, furniture, trade fixtures, shelves, bins, equipment
and machinery not removed from the Premises when Tenant leaves the Premises upon
the expiration or other termination of this Lease shall thereupon be
conclusively presumed to have been abandoned by Tenant and immediately become
Landlord’s property; provided, however, that Landlord may require Tenant to
remove such personal property, furniture, trade fixtures, shelves, bins,
equipment and machinery or may have such property removed at Tenant’s
expense.  Without limiting the foregoing, Tenant shall use commercially
reasonable efforts to remove or mitigate any odor which may exist in the
Premises resulting from Tenant’s occupancy of the Premises upon the termination
of the Lease Term or earlier termination of Tenant’s right of possession.  Prior
to Tenant’s vacating the Premises, Tenant shall pay to Landlord an amount
reasonably estimated by Landlord as necessary to put the Premises including,
without limitation, all heating and air conditioning systems and equipment
therein, in good condition and repair.
 
Section 22.02 Holding Over.  Any holding over by Tenant after the expiration or
termination of this Lease, by lapse of time or otherwise, shall not operate to
extend or renew this Lease except by the express mutual written agreement
between the parties hereto, and in the absence of such agreement, Tenant shall
continue in possession as a month-to-month tenant only, except that the monthly
Rent shall be increased to an amount equal to ten (10) times the monthly
installment of Base Rent and Additional Rent paid in the month immediately
preceding the expiration or termination of this Lease.  Either party may
thereafter terminate such occupancy at the end of any calendar month by first
giving to the other party no less than thirty (30) days’ prior written notice.
 
ARTICLE XXIII
MISCELLANEOUS PROVISIONS
 
Section 23.01 Governing Law; Venue.  The Laws of the State shall govern the
validity, performance, and enforcement of this Lease.  Tenant consents to
personal jurisdiction and venue in the state and judicial district in which the
Building Complex is located.  The courts of the state where the Building Complex
is located will have exclusive jurisdiction and Tenant hereby agrees to such
exclusive jurisdiction.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 23.02 Entire Agreement; Waivers.  This Lease forms the entire agreement
between the parties and no provision hereof shall be altered, waived, amended or
extended, except in writing signed by both parties.  Tenant affirms that, except
as expressly set forth herein, neither Landlord nor its agents have made, nor
has Tenant relied upon, any representation, warranty or promise with respect to
the Premises or any part thereof.  Landlord shall not be considered to have
waived any of the rights, covenants or conditions of this Lease unless evidenced
by its written waiver and the waiver of one default or right shall not
constitute the waiver of any other.  The acceptance of Rent shall not be
construed to be a waiver of any breach or condition of this Lease.
 
Section 23.03 Successors.  The provisions of this Lease shall be binding upon
and inure to the benefit of Landlord and Tenant, respectively, and their
respective successors, assigns, heirs, executors and administrators.  Tenant
agrees to become the tenant of Landlord’s successor in interest under the same
terms and conditions of its tenancy hereunder.
 
Section 23.04 Partial Invalidity.  If any clause or provision of this Lease is
illegal, invalid or unenforceable under present or future laws, the remainder of
this Lease shall not be affected thereby and there shall be added as part of
this Lease a replacement clause or provision as similar in terms to such
illegal, invalid or unenforceable clause or provision as may be possible and be
legal, valid and enforceable.
 
Section 23.05 Relationship of the Parties.  Landlord and Tenant agree that the
relationship between them is that of landlord and tenant and that Landlord is
leasing space to Tenant.  It is not the intention of the parties, nor shall
anything herein be constructed to constitute Landlord as a partner or joint
venturer with Tenant, or as a “warehouseman” or a “bailee”.
 
Section 23.06 Headings.  The headings as to the contents of particular
paragraphs herein are intended only for convenience and are in no way to be
constructed as a part of this Lease or as a limitation of the scope of the
particular paragraphs to which they refer.
 
Section 23.07 Survival of Obligations.  All obligations of Tenant hereunder not
fully performed as of the expiration or earlier termination of the Term of this
Lease shall survive the expiration or earlier termination of the Term hereof.
 
Section 23.08 Independent Covenants.  Tenant’s covenants to pay Rent and other
sums due hereunder are independent of Landlord’s covenants hereunder and Tenant
shall have no right to withhold any such payments on account of any alleged
failure by Landlord to perform or comply with any of Landlord’s covenants.
 
Section 23.09 Additional Rights of Landlord.  In addition to other rights
conferred by this Lease or by Law, and as long as it does not render the
Premises untenantable, Landlord reserves the right, to be exercised in
Landlord’s sole discretion, to change the name of the Building Complex or the
Building, install and maintain a sign or signs on the exterior or interior of
the Building Complex or the Building, change the street address of the Building,
designate all sources furnishing signs, sign painting and lettering, take all
measures as may be reasonably necessary or desirable for the safety and
protection of the Premises, the Building or the Building Complex, have pass keys
to the Building, alter, add to, improve, build additional stories on or build
adjacent to the Building, close any skylights or windows, run necessary pipes,
conduits and ducts through the Premises, renovate, refurbish, relocate or modify
the Common Areas, and carry on any work, repairs, alterations or improvements
in, on or about the Building, the Building Complex or in the vicinity
thereof.  Tenant hereby waives any claim to damages or inconvenience caused by
Landlord’s exercise of any such rights.  This Section 23.09 shall not be
construed to alter or create any obligations of Landlord or Tenant with respect
to repairs or improvements or other obligations provided herein.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 23.10 Limitation of Landlord’s Liability.  Anything in the Lease to the
contrary notwithstanding, any judgment obtained against Landlord in connection
with this Lease or the subject matter hereof shall be limited solely to the
amount of Rent then paid to Landlord during the Term and shall be absolutely
nonrecourse with respect to Landlord personally and all other assets of
Landlord.  Anything in this Lease to the contrary notwithstanding, the term
“Landlord’’ shall be limited to mean and include only the then owner of the
Building, or tenant under any underlying or ground lease of the Building, and
not any predecessor owner or tenant.
 
Section 23.11 Tenant Authority.  Tenant makes the following representations to
Landlord, on which Landlord is entitled to rely in executing this
Lease:  (a) Tenant is a corporation duly organized and existing under the laws
of Texas, and has the power to enter into this Lease and the transactions
contemplated hereby and to perform its obligations hereunder, and by proper
resolution the signatory hereto has been duly authorized to execute and deliver
this Lease; and (b) the execution, delivery and performance of this Lease and
the consummation of the transactions herein contemplated shall not conflict with
or result in a violation or breach of, or default under Tenant’s articles of
incorporation or bylaws, or partnership or operating agreements, as amended, or
any indenture, mortgage, deed of trust, note, security agreement or other
agreement or instrument to which Tenant is a party or by which it is bound or to
which any of its properties is subject.
 
Section 23.12 Compliance With Laws Tenant shall comply at its cost and expense
with all Laws, and with any direction or recommendation of any public officer or
officers, pursuant to Law, or any reasonable request of any insurance company
carrying any insurance on the Premises, and any insurance inspection or rating
bureau which shall impose any duty upon Landlord or Tenant with respect to the
Premises or the use or occupation thereof, and shall bear all costs of any kind
or nature whatsoever occasioned by or necessary for compliance with the same,
provided such costs or expenses arise from Tenant’s specific use of the
Premises.  If, during the Term of this Lease any Law requires that an
alteration, repair, addition or other change be made to the Premises, and such
alterations, repairs, additions, or other change is a result of the Tenant’s use
of the Premises, such work will be performed at Tenant’s expense.
 
ARTICLE XXIV
RENEWAL TERM
 
Section 24.01 Renewal Option.  Tenant shall have the right to extend the Term of
this Lease (each, a “Renewal Option”) for two additional six (6) month periods
(each, a “Renewal Term”) commencing on the day following the expiration of the
Primary Lease Term, or the Renewal Term, as applicable, provided that each of
the following occurs:
 
 
26

--------------------------------------------------------------------------------

 
 
(a) Landlord receives notice of the exercise of the Renewal Option (“Renewal
Notice”) not less than ninety (90) days prior to the Expiration Date of the
Primary Lease Term or the Renewal Term, as applicable.
 
(b) No Event of Default exists at the time that Tenant delivers its Renewal
Notice.
 
(c) The Lease has not been assigned prior to the date Tenant delivers its
Renewal Notice.
 
Section 24.02 Rent Payable During the Renewal Term.
 
(a) The Base Rent rate payable during the first Renewal Term shall equal Five
Thousand Six Hundred Twenty Five Dollars ($5,625.00) per month.  The Base Rent
rate payable during the second Renewal Term, if the second Renewal Option is
exercised, shall equal Eight Thousand Four Hundred Thirty Seven Dollars and
50/00 ($8,437.50) per month.
 
(b) Tenant shall pay Tenant’s Share of Operating Expenses and Tenant’s Share of
Real Estate Taxes for the Premises during any Renewal Term in accordance with
Article IV and Article V of this Lease.
 
[SIGNATURE PAGE FOLLOWS]
 
 
27

--------------------------------------------------------------------------------

 
 
This Lease may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original for all purposes, and all
such counterparts shall together constitute but one and the same instrument.
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.
 


 
ATMEL CORPORATION
 
 
By: /s/ Steve Skaggs                          
Name: Steve Skaggs
Title: CFO
 
 
 
 
 
UNI-PIXEL DISPLAYS, INC.
 
 
By: /s/ Jeff Hawthorne                      
Name: Jeff Hawthorne
Title:  Chief Executive Officer
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
In accordance with paragraph (b)(2) of Item 601 of Regulation S-K, the following
schedules and exhibits have not been filed with this Building 2 Lease Agreement.
If requested by the Securities and Exchange Commission, the Company will furnish
supplementally a copy of any omitted schedule or exhibit.


Exhibit A Legal Description of the Land
Exhibit B Floor Plan
Exhibit C Rules and Regulations
 
 
 
 
 

--------------------------------------------------------------------------------

 
 